                  Case 5:16-cv-07013-LHK Document 444 Filed 08/02/21 Page 1 of 15




       1   Guy B. Wallace (SBN 176151)
           gwallace@schneiderwallace.com
       2   Mark T. Johnson (SBN 76904)
           mjohnson@schneiderwallace.com
       3   SCHNEIDER WALLACE
             COTTRELL KONECKY LLP
       4   2000 Powell Street, Suite 1400
           Emeryville, CA 94608
       5   (415) 421-7100; (415) 421-7105 (Fax)

       6   Linda M. Dardarian (SBN 131001)
           ldardarian@gbdhlegal.com
       7   Andrew P. Lee (SBN 245903)
           alee@gbdhlegal.com
       8   Katharine L. Fisher (SBN 305413)
           kfisher@gbdhlegal.com
       9   GOLDSTEIN, BORGEN, DARDARIAN & HO
           155 Grand Avenue, Suite 900
     10    Oakland, CA 94612
           (510) 763-9800; (510) 835-1417 (Fax)
     11
           Adam B. Wolf (SBN 215914)
     12    awolf@pwcklegal.com
           Catherine Cabalo (SBN 248198)
     13    ccabalo@pwcklegal.com
           PEIFFER WOLF CARR & KANE
     14    4 Embarcadero Center, 14th Floor
           San Francisco, CA 94111
     15    (415) 766-3592; (415) 402-0058 (Fax)
     16    Attorneys for Plaintiffs and the Certified Classes
     17                                   UNITED STATES DISTRICT COURT
     18                                NORTHERN DISTRICT OF CALIFORNIA
     19                                            SAN JOSE DIVISION
     20    ABDUL NEVAREZ and PRISCILLA NEVAREZ,                  CLASS ACTION
           on behalf of themselves and all others similarly
     21    situated, and SEBASTIAN DEFRANCESCO,                  Case No.: 5:16-cv-07013-LHK (SVK)
     22           Plaintiffs,                                    POST-DISTRIBUTION ACCOUNTING
     23    vs.                                                   Dept: Courtroom 8
                                                                 Before: Hon. Lucy H. Koh
     24    FORTY NINERS FOOTBALL COMPANY, LLC,
           a Delaware limited liability company, et al.,
     25
                  Defendants.
     26

     27

     28


                                POST-DISTRIBUTION ACCOUNTING - CASE NO. 5:16-CV-07013-LHK (SVK)
834406.3
                 Case 5:16-cv-07013-LHK Document 444 Filed 08/02/21 Page 2 of 15




       1          Pursuant to paragraph 13 of the Court’s July 23, 2020 Order Granting Final Approval of Class

       2   Action Settlement (ECF No. 416) (“Final Approval Order”), and in accordance with the Northern

       3   District of California’s Procedural Guidance for Class Action Settlements updated November 1, 2018

       4   and December 5, 2018 (“Settlement Guidance”), the Parties in the above-captioned matter hereby

       5   submit the following chart summarizing the Post-Distribution Accounting of the Class Action

       6   Settlement. Unless otherwise noted, the information in the chart is based on the Declaration of Alex

       7   Thomas Re: Current Status of Settlement Claims Audit and Distribution of Payments, filed

       8   concurrently herewith.

       9    Total settlement fund                    $24,003,158.09
     10     Total number of class members            Approximately 5,779 “known” class members identified in
                                                     Forty Niners Defendants’ records
     11

     12     Total number of class members to         5,233
            whom notice was sent and not
     13     returned as undeliverable

     14     Number and percentage of claim           5,240 claim forms submitted (after de-duplication), 7.9% of
            forms submitted                          which corresponded to known class members. 3,140 total
     15                                              claims approved as valid by Settlement Administrator.
     16
            Number and percentage of opt-outs        1 opt-out (0.02% of known class list)
     17
            Number and percentage of objections      0 objections (0% of known class list)
     18
            Average recovery per claimant            $7,640.49
     19
            Median recovery per claimant             $4,000
     20
            Largest amount paid                      $79,729.71
     21

     22     Smallest amount paid                     $4,000

     23     Methods of notice to Class Members          •     U.S. mail;
                                                        •     e-mail;
     24                                                 •     provision to membership and/or service
                                                              organizations for individuals with mobility
     25
                                                              disabilities;
     26                                                 •     posting to the settlement website by settlement
                                                              administrator KCC; and
     27                                                 •     posting by Defendants throughout Levi’s Stadium
                                                              and to websites controlled by Defendants.
     28

                                                              1
                               POST-DISTRIBUTION ACCOUNTING - CASE NO. 5:16-CV-07013-LHK (SVK)
834406.3
                    Case 5:16-cv-07013-LHK Document 444 Filed 08/02/21 Page 3 of 15




       1
                                                       See generally ECF No. 392, Order Granting Preliminary
       2                                               Approval at ¶ 13.
       3       Methods of payment to Class             Check mailed via U.S. Mail
       4       Members

       5       Number and value of checks not          2,901 checks totaling $22,625,336.41 have not yet been
               cashed to date                          cashed since mailed on July 23, 2021. Class Members
       6                                               have until July 23, 2022 to cash settlement checks.
       7       Amounts distributed to cy pres          N/A. See Settlement Agreement (ECF No. 375-2) at p. 41,
               recipients to date                      § VIII.B (payment to cy pres not to be determined until 400
       8
                                                       days has elapsed from mailing of damages award).
       9
               Administrative costs to date            $253,636.91 paid directly by Defendants.
     10
               Attorneys’ fees and costs               $13,457,152.40 paid directly by Defendants.
     11
               Benefits conferred on the classes by    As described in the Long-Form notice 1 and in greater detail
     12        the injunctive relief obtained          in Section III of the Settlement Agreement (ECF No. 375-
                                                       2) 2, and as modified by Stipulation and Order Regarding
     13
                                                       Extension of Time for Injunctive Relief Stadium
     14                                                Remediation Deadlines (ECF No. 439), by October 23,
                                                       2023, Defendants have agreed to modify Levi’s Stadium,
     15                                                its main parking lot, and the pedestrian right of way
                                                       connecting the parking lots to the Stadium so that
     16                                                individuals with mobility disabilities who use wheelchairs,
                                                       scooters, or other mobility aids will have full and equal
     17
                                                       access to all features and services of the Stadium.
     18                                                Defendants will also make improvements to Stadium
                                                       ticketing shuttle services. This work will include, but is not
     19                                                limited to, the following:
     20                                                    •   ensuring there are at least 282 accessible parking
                                                               spaces in the main parking lot adjacent to Levi’s
     21
                                                               Stadium;
     22
                                                           •   creating accessible paths of travel to and from the
     23                                                        entrances of Levi’s Stadium, including the removal

     24
           1
     25      The Court-approved Long-Form Notice (ECF No. 390-3) is available on the settlement website, here:
           http://www.levisstadiumclassactionsettlement.com/media/2806055/v4_f2n_notice_032520_final.pdf.
     26    2
             The Settlement Agreement is available on the settlement website maintained by Settlement
     27    Administrator KCC, here:
           http://www.levisstadiumclassactionsettlement.com/media/2691589/ecf_375-2_ex._1.pdf. Exhibits to
     28    the Settlement Agreement are available on the Case Documents page of the settlement website, here:
           http://www.levisstadiumclassactionsettlement.com/case-documents.aspx.
                                                              2
                                  POST-DISTRIBUTION ACCOUNTING - CASE NO. 5:16-CV-07013-LHK (SVK)
834406.3
           Case 5:16-cv-07013-LHK Document 444 Filed 08/02/21 Page 4 of 15




       1                                          of alleged physical barriers;
       2                                      •   creating accessible paths of travel within the
                                                  Stadium, including paths to, from, and through
       3
                                                  accessible seating locations, concession stands,
       4                                          clubs, shops, restaurants, breastfeeding stations, the
                                                  auditorium, and other amenities;
       5
                                              •   providing additional signage in the Stadium and
       6                                          surrounding area that directs patrons toward
                                                  accessible paths of travel, such as ramps, elevators,
       7
                                                  and accessible entrances;
       8
                                              •   providing accessible bars, tables, concession
       9                                          counters, drinking fountains, ticketing windows,
                                                  etc. that people can use while seated in a wheelchair
     10                                           or scooter;
     11                                       •   providing the required amount of designated
     12                                           accessible seating for wheelchair and scooter users
                                                  that complies with applicable federal and state
     13                                           access standards;

     14                                       •   leveling accessible seating sections so that the
                                                  ground surface is not overly sloped and ensuring
     15                                           that companion seats have armrests and cup
     16                                           holders;

     17                                       •   ensuring that all Stadium suites and luxury boxes
                                                  include accessible seating locations and dining
     18                                           surfaces;
     19                                       •   modifying restrooms to make them fully accessible
                                                  to people with mobility disabilities by installing
     20
                                                  accessible stall door hardware, ensuring that toilet
     21                                           paper dispensers are within reach range, and
                                                  lowering mirrors, among other improvements;
     22
                                              •   making sure that the golf carts, vans, and shuttles
     23                                           that provide transportation from the parking lots to
                                                  the Stadium are accessible to individuals with
     24
                                                  mobility disabilities;
     25
                                              •   bringing stairs into compliance with applicable
     26                                           federal and state access requirements;

     27                                       •   changing how tickets for accessible seating are sold
                                                  and exchanged to ensure that individuals with
     28                                           mobility disabilities have the same access to
                                                   3
                     POST-DISTRIBUTION ACCOUNTING - CASE NO. 5:16-CV-07013-LHK (SVK)
834406.3
                Case 5:16-cv-07013-LHK Document 444 Filed 08/02/21 Page 5 of 15




       1                                                 ticketing services as the general public; and
       2                                             •   providing additional disability access training to
                                                         Levi’s Stadium employees, as well as to vendors
       3
                                                         and other relevant third parties.
       4
                                                 Attached hereto as Exhibit A is Defendants’ Progress
       5                                         Report #2 dated July 23, 2021, describing the status of
                                                 Defendants’ efforts to implement injunctive-relief terms of
       6                                         the Settlement Agreement to date. Licensed architect,
                                                 certified access specialist (CASp) and general contractor,
       7                                         Steven E. Schraibman valued the injunctive relief secured
       8                                         at $12,194,758. See ECF No. 408-5 (Declaration of Steven
                                                 E. Schraibman in Support of Plaintiffs’ Motion for
       9                                         Reasonable Attorneys’ Fees, Costs and Expenses) at ¶ 27.

     10

     11    Dated: August 2, 2021                  Respectfully submitted,
     12                                           GOLDSTEIN, BORGEN, DARDARIAN & HO
     13

     14                                           /s/ Katharine Fisher
                                                  Katharine Fisher
     15
                                                  Attorneys for Plaintiffs and the Certified Classes
     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28

                                                          4
                            POST-DISTRIBUTION ACCOUNTING - CASE NO. 5:16-CV-07013-LHK (SVK)
834406.3
Case 5:16-cv-07013-LHK Document 444 Filed 08/02/21 Page 6 of 15




                Exhibit A
   Case 5:16-cv-07013-LHK Document 444 Filed 08/02/21 Page 7 of 15




Abdul Nevarez, et al v. Forty Niners Football Company LLC, et al,
United States District Court for the Northern District of California,
               Case No. 5:16-cv-07013 LHK (SVK)




                       Progress Report
                          Report #2


          Report Dated July 23, 2021 for Period Beginning
           January 23, 2021 (since last Progress Report)
            Case 5:16-cv-07013-LHK Document 444 Filed 08/02/21 Page 8 of 15




  I.        INTRODUCTION

SUMMARY

        This report fulfills the requirements outlined in Section X(B) of the Settlement Agreement
[ECF 375-2] (the “Agreement”) in Nevarez v. Forty Niners Football Company LLC, “Reporting
Requirements,” which requires the Defendants to report every six months in writing on the
status of the efforts to implement the terms of the Agreement.

REPORTING REQUIREMENTS

       The report shall summarize the following:

       a. All compliance efforts that have been made since the last report with respect to each of
          the substantive terms of the Agreement (“Compliance Efforts”);

       b. All parts of Levi’s Stadium, its parking lots and the Pedestrian Rights of Way leading
          from its parking lots to Levi’s Stadium that have been modified and in what manner, all
          Access Work that has been performed, all elements of Levi’s Stadium, its parking lots
          and the Pedestrian Rights of Way leading from the parking lots to the Stadium that have
          been brought into compliance with the 2010 ADA Standards and the 2019 CBC, and all
          Conditions identified in Exhibit A to the Agreement that have been remediated or
          removed and the manner in which this was done (“Modifications”);

       c. The status of any scheduled Access Work on the Stadium, its parking lots and the
          Pedestrian Rights of Way leading from the Stadium’s parking lots to the Stadium;

       d. The reason(s) why any previously scheduled Access Work on the Stadium, its parking
          lots and the Pedestrian Rights of Way leading from the Stadium’s parking lots to the
          Stadium has not been completed (“Status of Access Work”);

       e. The reason(s) why any previously scheduled Access Work on the Stadium, its parking
          lots and the Pedestrian Rights of Way leading from the Stadium’s parking lots to the
          Stadium has not been completed (“Previously Scheduled Access Work Not Performed”);

       f.   Anticipated delay(s) completing Access Work in the future and the reason(s) for the
            anticipated delay(s) (“Anticipated Delays”);

       g. All grievances or complaints received by Defendants regarding disability access or
          ticketing services related to accessible tickets since the last report, including copies of
          same, and the response to the grievances or complaints (“Grievances”); and




                                                     2
           Case 5:16-cv-07013-LHK Document 444 Filed 08/02/21 Page 9 of 15



       h. The monies spent since the last report performing the Access Work specified in Section
          III including, but not limited to, a detailed itemization of the monies expended to
          remediate or remove Conditions identified in Exhibits A-J (“Monies Spent”).

I.     REPORTING REQUIREMENTS

     a. COMPLIANCE EFFORTS:

       ●   Retained Independent Settlement Administrator:
           Defendants previously retained an independent Settlement Administrator and timely
           provided the Settlement Administrator with the most current and complete class list. The
           Settlement Administrator distributed settlement notice and claims forms, received and
           tracked claims forms, traced class members, obtained supplemental information from
           claimants, received and forwarded opt-out statements, and verified the validity of the
           claims. The Settlement Administrator also established a website containing the
           settlement agreement and exhibits, class notice, claims forms, and other relevant
           information apprising class members of their opt-out rights and other rights under the
           Agreement. Defendants provided these documents to the Settlement Administrator in
           the format required by the Agreement. The Settlement Administrator also established a
           toll-free number for class members’ inquiries regarding the settlement. Since the last
           report, Defendants have responded to requests for information from the Settlement
           Administrator to aid in its efforts to verify the validity of claims. Pursuant to Court order,
           the Settlement Administrator completed review of the claims for validity by March 31,
           2021 and were scheduled to distribute the damages awards on July 15, 2021. On July
           20, 2021, the Settlement Administrator advised that it had not distributed the damages
           fund but would do so on or before July 23, 2021. Defendants are prepared to work
           cooperatively with Class Counsel to file the post-distribution accounting with the Court by
           the court-ordered deadline of August 1, 2021.


       ●   Continued Retention of and Coordination With Mutually Agreed Upon Disability
           Consultant:
           Defendants previously retained Gary Waters as the mutually agreed-upon Disability
           Consultant. Since the last report, Mr. Waters has provided further guidance on the
           informational signs and site maps of the Stadium’s Accessible features and the Access
           Guide. He also has reviewed drawings, plans and projects for ADA compliance.


       ●   Maintained Grievance Procedure:
           Defendants maintained their written policy and procedure for Class members to submit
           complaints or grievances regarding the accessibility of the Stadium, its parking facilities,
           pedestrian rights of way, and ticketing and transportation services, and trained personnel
           regarding use of same. The ADA Coordinator continued to track submitted grievances
           and oversee the Grievance Procedure.




                                                     3
    Case 5:16-cv-07013-LHK Document 444 Filed 08/02/21 Page 10 of 15



●   Developed ADA Map and Guide:
    With the assistance of Gary Waters, Defendants prepared an ADA Map and Guide,
    which includes updated maps of accessible paths of travel and other accessibility
    features, as well as additions to the A-Z Guide listing facility resources and features.
    Updated ADA Guide and A-Z Guide are posted to the Levi’s Stadium website. ADA Map
    and Guide will also be available in print version on game day.


●   Developed New Ticketing Policy to Better Accommodate Accessible and Companion
    Seating:
    Defendants’ ticketing policy complies with the requirements of the Agreement, and
    Defendants have made available the exchange of tickets, when available, through
    electronic means that do not require the ticketholder or his/her representative to
    exchange tickets in person. Training sessions were provided to all personnel who sell or
    exchange tickets for Accessible seating to guests of Levi’s Stadium regarding the
    Stadium’s policies and procedures for ensuring that persons with disabilities are
    provided with full and equal access to the Stadium’s facilities and services, and in
    particular, that persons with Mobility Disabilities and their nondisabled companions are
    provided with prompt, effective, and courteous ticketing services for Accessible seating.


●   Parking Lot Design Developer:
    BKF Engineers produced and submitted a Permit Detail Design Package to the City of
    Santa Clara Building Department for review and approval. Gary Waters reviewed the
    design package and provided a letter of conformance for the design that was included in
    the design submission to the City on May 10, 2021. The permit application was paid on
    July 7, 2021. Permit review by the City is anticipated to take 4+ months. The project
    will go to public bid and award after the City approval and work is anticipated to occur in
    Quarter 1 and 2 of 2022.


   Remediation in the Pedestrian Rights of Way:
    Bellecci began the design engineering and construction contract preparation for the work
    in September 2020. The PROW work has been split up into four design, bid, and
    construction packages. Packages 1 and 2 have been prepared through a 65%
    milestone level of design completion, Package 3 has been completed through a 35%
    milestone level of design completion, and Package 4 has begun design. Each milestone
    submittal is routed to various City departments and divisions for review and comments to
    reduce conflicts and ensure consistency with various public infrastructures and services
    provided by the City per the City’s typical design development process. Bellecci has also
    applied for outside agency permits and approvals required to complete certain elements
    of the work from the San Francisco Public Utilities Commission, the California Public
    Utilities Commission, Valley Transportation Authority, and the Santa Clara Valley Water
    District and is pursuing these approvals. Bellecci’s subconsultant also completed an
    independent CASp review of the Package 1 design engineering and is preparing an
    independent CASp review of the Package 2 design engineering, and will similarly do as
    such for Packages 3 and 4 once they reach the 65% milestone level of completion.

                                             4
       Case 5:16-cv-07013-LHK Document 444 Filed 08/02/21 Page 11 of 15



       Bellecci’s subconsultant also completed the CEQA analysis required for the work and
       determined a Categorical Exemption is applicable which is anticipated to be filed by the
       City. The public works construction contract bidding process of Packages 1 and 2 is
       expected to occur through September and October 2021 and Packages 3 and 4 in
       February and March 2022, with construction to begin after bids are accepted and
       contracts awarded by the City Council. Some elements of the PROW work are
       anticipated to be affected by other activities occurring in the area such as private
       development projects and other City capital improvement projects and are planned to be
       addressed through those other activities and not the four construction packages being
       prepared by Bellecci.

   ●   Accessible Courtesy Carts/Shuttles: In researching the procurement of side-facing
       seated carts/shuttles, Defendants have concluded these vehicles are not stocked items.
       Defendants are confirming appropriate specifications with its Disability Consultant.

b. MODIFICATIONS:

       With regard to modifications related to Access Work, please see Schedule 1. With
regard to any other modifications made since the Effective Date, please see the following list:

   ●   North Field Cache Creek Club (Completed):
       Project converted 1,400 SF of tenant warehouse space to new club space. Club is
       located on the 100 level service tunnel across from Visitor Locker Room with access to
       the field. Plans were reviewed and approved by Gary Waters of Pacific Access
       Consulting prior to permit application. Gary Waters performed a post-construction
       inspection and identified three punch list items. Two of the three items have been
       resolved and the third has materials on order. All work will be complete prior to use of
       the space.


   ●   Food and Beverage Concession Upgrade Project (Completed):
       Projects replaced the Point of Sale units at all concessions in the Stadium, upgrades
       kitchen service equipment to include mechanical, electrical and plumbing connections,
       and replaces concession signage on the 300 and 700 level concourse. Plans were
       reviewed and approved by Gary Waters of Pacific Access Consulting prior to permit
       application.


   ●   Other Miscellaneous Projects:
       Other modifications include upgrades to broadcast cameras, sponsor signage, and
       maintenance repair projects at the Stadium.


   ●   Parking Lot:
       Non Access Work modifications related to the Great America Parking Lot remediation
       are set forth in Section c, below.

                                                5
      Case 5:16-cv-07013-LHK Document 444 Filed 08/02/21 Page 12 of 15



c. STATUS OF ACCESS WORK:

  Defendants provide the following detail regarding status of Access Work:

  ●   Great America Parking Lot Remediation:
      Parking Lot and Path of Travel Design in the Main (Great America) Parking Lot through
      the canopies and to the Gate A, B and C Bridges design is complete and was submitted
      to the City of Santa Clara for permit review on May 10, 2021. The Stadium Manager paid
      the initial permit application fee to the City of Santa Clara of $30,382.93. This design
      package identifies 282 ADA Parking Stalls with an 8-ft wide accessible walkway to the
      Stadium. Project also removes and replaces the current fence line at the ticketing
      canopies. These drawings will provide details of accessibility improvements in the Great
      America Parking lot. Defendants anticipate to bid and award the construction contract for
      this scope of work once the design is approved by the City. Work is anticipated to take
      place in Quarter 1 and Quarter 2 of 2022.


  ●   Scoping and Preconstruction Activities:
      Scoping and preconstruction activities started with the Board approval of the TDJV In-
      Kind Agreement for remediation of barriers work: accessible path of travel connecting
      Stadium gates and Stadium, Stadium ramps slopes, designated accessible seating
      areas, drinking fountains, suite modifications, and restroom improvements. The
      contractor is scoping and preconstruction activities for the following remediation of
      barriers work will start: handrail extensions, removal of obstructions, modifications of
      countertops, accessible paths of travel, stadium box office improvements, interior
      circulation, signage, and concession improvements.


  ●   Kiosk, Platform, and Bollard Removal:
      Defendants removed the kiosk in Section 125, the elevated exterior Bud Light counter
      and platform, and the bollard at the ramp identified in the Agreement.


  ●   Suite Signage:
      Suite signage has been contracted and will be installed prior to the first event. The
      signage is added to inform and notify guests of how to request the removal of chairs to
      provide accessible seating for suite guests.


  ●   Pedestrian Rights of Way:
      Bellecci began the design engineering and construction contract preparation for the work
      in September 2020. The PROW work has been split up into four design, bid, and
      construction packages. Packages 1 and 2 have been prepared through a 65%
      milestone level of design completion, Package 3 has been completed through a 35%
      milestone level of design completion, and Package 4 has begun design. Each milestone
      submittal is routed to various City departments and divisions for review and comments to

                                               6
       Case 5:16-cv-07013-LHK Document 444 Filed 08/02/21 Page 13 of 15



       reduce conflicts and ensure consistency with various public infrastructures and services
       provided by the City per the City’s typical design development process. Bellecci has also
       applied for outside agency permits and approvals required to complete certain elements
       of the work from the San Francisco Public Utilities Commission, the California Public
       Utilities Commission, Valley Transportation Authority, and the Santa Clara Valley Water
       District and is pursuing these approvals. Bellecci’s subconsultant also completed an
       independent CASp review of the Package 1 design engineering and is preparing an
       independent CASp review of the Package 2 design engineering, and will similarly do as
       such for Packages 3 and 4 once they reach the 65% milestone level of completion.
       Bellecci’s subconsultant also completed the CEQA analysis required for the work and
       determined a Categorical Exemption is applicable which is anticipated to be filed by the
       City. The public works construction contract bidding process of Packages 1 and 2 is
       expected to occur through September and October 2021 and Packages 3 and 4 in
       February and March 2022, with construction to begin after bids are accepted and
       contracts awarded by the City Council.

d. PREVIOUSLY SCHEDULED ACCESS WORK NOT PERFORMED:

        There is no Access Work that was “previously scheduled” but that has not been
completed. There is Access Work that, pursuant to the Agreement, was to be completed before
the date of this report that has not yet been completed. That Access Work was the subject of a
stipulation and order signed by the Court extending the deadlines to complete such work.

e. ANTICIPATED DELAYS:

        The COVID-19 pandemic presented significant challenges related to completion of
construction-related Access Work: Minimal staff and no fans / guests have been permitted to
enter the Stadium since the original shelter in place order was issued by the Santa Clara County
Health Officer on March 16, 2020. Santa Clara County issued an additional order on November
28, 2020 restricting all contact sports requiring the San Francisco 49ers to relocate operations
to Phoenix, Arizona. In addition, the COVID-19 pandemic has affected supply chains and travel
of design and construction specialists, as well as City operations, which are necessary for both
approval of Stadium construction, but also remediation in the Pedestrians Rights of Way. Public
entities, such as the City of Santa Clara, have been disproportionately affected by the pandemic
with huge increases in expenses, large reductions in revenue from industries, and strained
supply of public resources including human resources. Further, the Stadium was used as a
mass COVID-19 vaccination site until late June 2021.

        In addition, when agreeing to the schedule as set forth in the Settlement Agreement, it
was the intent of Defendants to complete most of the construction-related Access Work during
the months of January through April each year during the Compliance Period and Defendants
will be unable to perform any construction-related Access Work during these months in 2021.

      Further, Defendants’ Third Party Complaint against TDJV is still pending. Defendants
and TDJV engaged in settlement negotiations for many months and the parties executed a

                                                7
       Case 5:16-cv-07013-LHK Document 444 Filed 08/02/21 Page 14 of 15



settlement agreement on July 1, 2021. The settlement provides that TDJV perform a significant
amount of the construction-related Access Work. The settlement is not final until the Court has
issued an order regarding TDJV’s motion for determination of good faith settlement, which the
Court has set for hearing on November 18, 2021. In addition, the City of Santa Clara and the
Santa Clara Stadium Authority approved in open session an amendment to the original Design
Build Agreement to allow TDJV to perform the work consistent with Santa Clara ordinances and
state law related to public works projects.

       Finally, to the extent construction-related Access Work is not performed by TDJV, such
work must comply with applicable local and state laws related to public works projects, and the
procurement process related to such compliance also has been affected by the pandemic.

         As a result, the parties agreed, and the Court ordered, an extension of time for injunctive
relief for the Forty Niners Defendants on April 14, 2021. Those deadlines are identified in the
Court’s Order, ECF 439. The parties are continuing to meet and confer about a potential
extension of time related to Defendant The City of Santa Clara’s remediation to the PROW, and
Defendant will file a motion in the unlikely event that the parties cannot reach an agreement
regarding those deadlines.

f. GRIEVANCES:

       No grievances or complaints were reported during this time period regarding disability
access or ticketing services related to accessible tickets. A handful of inquiries were made
regarding future availability of accessible seating and parking.

g. MONIES SPENT:

        In addition to monies spent for equitable relief including, but not limited to, training,
internal retention of employees, legal counsel, and claims administration, Defendants spent the
amounts related to Access Work on Exhibit A to this Report.




                                                 8
      Case 5:16-cv-07013-LHK Document 444 Filed 08/02/21 Page 15 of 15



                                          EXHIBIT A




Vendor          Amount       Total Amount Since Effective   Work
                Since Last   Date
                Report

Gary            Amounts      $5,483                         Review of informational signs
Waters          have been                                   and site maps of the Stadium’s
Architectural   incurred.                                   Accessible features and the
Corp DBA        Awaiting                                    Access Guide
Pacific         invoice.
Access
Consulting

BKF             $0           $145,725                       Design Services for parking lot
Engineers                                                   remediation



Imprintz        $0           $10,757                        Design, layout, and installation
                                                            of ADA directory signage



Inprintz        $2135.70     $2135.70                        ADA Suite Signage

KCC             $189,271.32 $189,271.32                     Claims Administration

City of         $30,382.93   $30,382.93                     Great America Parking Lot
Santa Clara                                                 Permit Application

Lithographix    $10,339.85   $10,339.85                     Revisions and updates to sign
                                                            directories.

Kevin           $97,736.98   $97,736.98                     Preparation of ADA Training
McGuire &                                                   Materials; Conducted ADA
Associates                                                  Training




                                              9
